Citation Nr: 1549107	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine condition.

2.  Entitlement to service connection for a neurological condition of the bilateral upper extremities, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that were issued in September 2011 and June 2013.  In July 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran submitted additional evidence with a waiver of AOJ consideration of that evidence.

The issue of the Veteran's entitlement to service connection for acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2000 decision, the RO denied service connection for a back condition.

2.  Evidence added to the record since the February 2000 decision is cumulative or redundant of evidence then of record.

3.  A neurological disorder of the bilateral upper extremities did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.

4.  Tinnitus did not have onset during active service, and was not otherwise caused or aggravated by active service.


CONCLUSIONS OF LAW

1.  The February 2000 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted with regard to the Veteran's claim of entitlement to service connection for a lumbar spine condition, and thus, the criteria for reopening have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a neurological disorder of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in February 2011, August 2011, and October 2012 with regard to the Veteran's claims for service connection for a lumbar spine disability, an acquired psychiatric disability, and tinnitus.  Although formal notice was not provided with regard to the claim for service connection for neurological condition of the bilateral upper extremities, the Veteran has not demonstrated any prejudice with regard to the lack of notice and, as discussed below, he has demonstrated that he has actual knowledge of the elements necessary to substantiate his claims for benefits.

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's file his service treatment records (STRs), VA treatment records, and additional records that were submitted by the Veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  In addition, VA provided examinations and obtained medical opinions regarding the claim for service connection for tinnitus in September 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA did not obtain an opinion as to the etiology of the Veteran's claimed neurological condition of the upper extremities, but as explained in the merits section of this decision, the evidence makes plain the condition is not a result of in-service disease or injury.  Thus, VA has no duty to obtain an opinion as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted previously, the Veteran appeared at a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and with the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  With regard to the claim for service connection for a neurological condition and claim to reopen, the Veteran declined to offer testimony as to these issues.  With regard to the remaining claims on appeal, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen Claim for Service Connection for a Lumbar Spine Condition

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for service connection for a back condition in a March 1981 rating decision on the ground that his STRs do not disclose any complaint of, treatment for, or diagnosis of any back injury or disability.  The Veteran did not express disagreement with the March 1981 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the March 1981 determination.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1981 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In August 1999, the Veteran filed another claim for service connection.  In February 2000, VA informed the Veteran that his claim was denied as he did not submit new and material evidence that shows in-service complaints of, treatment for, or diagnosis of a back injury or disability, as requested in a November 1999 letter.  Again, the Veteran did not express disagreement with the decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the February 2000 determination.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the February 2000 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.

In response to a January 2011 claim to reopen, the RO issued a September 2011 rating decision in which it denied reopening on the ground that the Veteran has not submitted new and material evidence that shows a chronic, disabling back injury was documented in his STRs.  Thereafter, the Veteran submitted a timely notice of disagreement to initiate the present appeal.

As the last final decision of record was issued in February 2000, the Board must determine whether new and material evidence has been added to the record since that time.

The pertinent evidence of record in February 2000 includes an STR that documents back pain and a diagnosis of strain in April 1972, an STR that shows that the Veteran pulled his latissimus dorsi in July 1972, and an October 1974 separation examination report that documents only a mark/scar and hydrocele.  In addition, in VA treatment records dated June and July 1980, VA clinicians documented the Veteran's report that he injured his back in service in 1973, and VA treatment records dated December 1980 document an automobile accident and the Veteran's complaints of low back pain.  In his August 1999 claim, he reported that he was run over and hit in the back by the wing of a jet fighter during service and spent three days in sick bay as a result.

Evidence submitted after the February 2000 decision was issued includes multiple statements from the Veteran in which he re-asserts that he sustained an in-service back injury and a November 2012 statement from one of the Veteran's fellow service members, who reported that he did not witness the Veteran get injured on the flight deck of their ship during the period March 1973 to November 1973, but he recalls other crewmembers discussing that the Veteran was knocked over by a jet fighter and remembers that the Veteran was in sick bay for a couple days.

As acknowledged previously, the Veteran's August 1999 claim to reopen was denied, in part, because the evidence did not show in-service complaints of, treatment for, or diagnosis of a back injury or disability.  Although the November 2012 statement is new and addresses the matter of an in-service injury and subsequent treatment, the Board finds that it is cumulative and redundant of evidence that was of record in February 2000, because this statement presents the same information that the Veteran presented in his August 1999 claim.  In addition, the Veteran's post-February 2000 reports concerning the circumstances of his in-service injury are cumulative and redundant of evidence that was already of record in February 2000.  Thus, because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for a lumbar spine condition, the claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system and psychoses.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran asserts his service in the waters off the shore of Vietnam and in close proximity to the Vietnam coast resulted in his exposure to Agent Orange.  The Board disagrees.  The Veteran is not competent to establish his exposure by virtue of his simple assertions.  He served on an aircraft carrier, the USS Enterprise, which is not shown to have been on the inland waterways of Vietnam or as docking to the shore.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.  Accordingly, since the record does not show that he actually stepped foot in Vietnam, his exposure to Agent Orange is not established and his claims for service connection are not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure in Vietnam.  Further, the evidence does not show that the Veteran was otherwise directly exposed to herbicide agents during service.

A.  Neurological Condition of the Upper Extremities

The Veteran's STRs do not document any symptoms related to or diagnoses of a neurological condition of the upper extremities.

In September 2011, the Veteran told a VA clinician that he sometimes has tingling and numbness in his legs.  Similar symptoms were not noted with regard to the Veteran's upper extremities.  At that time, the Veteran reported that he had an intermittent tremor in his hands that had onset six months prior to his evaluation, and the reviewing clinician noted that the tremor that is likely related to anxiety.

In October 2012, a clinician documented numbness involving the fingers and reported that an electromyogram/nerve conduction test (EMG/NCT) showed bilateral carpal tunnel syndrome (CTS) in both arms.

Here, the evidence fails to show that the Veteran has a neurological condition that had its onset during service, or that it manifested to a compensable degree within one year of his separation from active service, or that the Veteran experienced symptoms of a neurological condition that continued from service.  Further, notwithstanding the Board's previous finding that the laws regarding presumptive service connection for certain conditions on the basis of herbicide exposure is not for application in this case, the Board notes that CTS is not one of the diseases listed under 38 C.F.R. § 3.309(e).

Although the Veteran has asserted that he developed neuropathy due to service, the Board finds that the Veteran, as a lay person, is not competent to opine as to the etiology of a complex medical issue such as the cause of a neurological condition.  Such an opinion cannot be offered based on personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a neurological condition that had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



B.  Tinnitus

During the July 2015 hearing, the Veteran testified that he was exposed to loud noise from jet airplanes during training.  He asserted that he has not had postservice exposure to loud noise.

In September 2011, a VA examiner opined that it seems less likely than not that the Veteran's tinnitus was caused by or is the result of his military noise exposure because the Veteran reported that the condition had onset five years ago, which is thirty years after his separation from service.

Thereafter, in September 2012, a VA clinician documented the Veteran's report that he has a long history of bilateral tinnitus that had onset in service, his report of in-service noise exposure, his report that he was told that his tinnitus would go away over time, and his report of worsening tinnitus.

In January 2014, a VA clinician documented the Veteran's report that he experiences ringing and popping of the ears and that this problem has existed for eight years.

During his July 2015 hearing, the Veteran noted that the September 2011 examiner reported that tinnitus had onset five years prior and then indicated that the September 2012 clinician's note, which documented the Veteran's report of a long history of bilateral tinnitus that started during service, should be more probative.  The Veteran testified that his September 2011 report was misinterpreted, as he intended to indicate that his tinnitus worsened during that five-year period.

The Board finds that the Veteran's reports regarding the date of onset of tinnitus are inconsistent with what is presented by the record, to include the Veteran's STRs in which ringing in the ears and hearing problems are not noted.  Thus, the Board assigns little probative value to the Veteran's current reports regarding the date of onset of his tinnitus.  See Buchanan, 451 F.3d at 1336; see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  Accordingly, the Board also assigns little probative value to the September 2012 clinical report with regard to the date of onset of tinnitus because the findings in the report were based on the Veteran's account of the history of this condition.

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has tinnitus that had its onset during his active service or is otherwise related to his active service, and the appeal is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for a lumbar spine condition is denied.

Service connection for a neurological condition of the bilateral upper extremities is denied.

Service connection for tinnitus is denied.


REMAND

During his July 2015 Board hearing, the Veteran reported a non-combat stressor to support his claim for service connection for PTSD and asserted that multiple healthcare providers have attributed the Veteran's psychiatric symptoms to in-service trauma.  He testified that he witnessed fellow servicemember R. Hawkins overdose and then tried, unsuccessfully, to revive R. Hawkins via cardiopulmonary resuscitation (CPR) while aboard the USS Enterprise.  At the hearing, the Veteran submitted a statement from fellow service member to corroborate this stressor report.

In June 2013, VA issued a memorandum that documents a formal finding of a lack of information to corroborate the Veteran's reported stressors, to include witnessing the death of a fellow servicemember.  In the memorandum, it was noted that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps National Archives and Records Administration (NARA) records.

Review of the record reveals that the personnel records that were reviewed in an attempt to corroborate the Veteran's PTSD claim are illegible.  However, since the name of the deceased is known, the name of the ship on which the death occurred is known, and the dates of the Veteran's service aboard  the ship is known, some formal effort at corroboration of the stressor with JSRRC and NARA should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, National Archives and Records Administration, and the Joint Services Records Research Center, and request that they attempt to verify whether a servicemember with the name R. Hawkins died of a drug overdose while aboard the USS Enterprise during the Veteran's period of service aboard that vessel (July 1972 to January 1975).

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative should then be given an opportunity to respond.

2.  If additional evidence is obtained by way of the requested development, issue another formal finding as to the Veteran's reported PTSD stressors, and undertake any additional development as may become indicated, (e.g. psychiatric evaluation).  

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


